EXHIBIT 99 News Release For Information Contact: Jerald K. Dittmer, Vice President and CFO (563) 272-7400 Marshall H. Bridges, Vice President and Treasurer (563) 272-4844 HNI CORPORATION ANNOUNCES QUARTERLY DIVIDEND AND INCREASE OF AUTHORIZATION FOR SHARE REPURCHASE PROGRAM MUSCATINE, Iowa (November 9, 2007) – HNI Corporation (NYSE: HNI) announced today its Board of Directors declared a quarterly dividend of 19.5 cents per share on its common stock. This is the 211th consecutive dividend the Corporation has paid since its first dividend in 1955.The dividend will be payable on November 30, 2007, to shareholders of record at the close of business on November 19, 2007. HNI Corporation also announced its Board of Directors authorized an additional $200 million for HNI Corporation’s share repurchase program.The Corporation has approximately $27.4 million remaining of the $200 million previously authorized by the Board at its August 8, 2006 meeting.HNI Corporation currently has approximately 45.7 million shares of common stock outstanding. "We remain committed to returning cash to our shareholders through dividends and share repurchase when appropriate.These announcements reflect our confidence in the future growth of HNI Corporation and our commitment to enhancing our shareholder value," said Stan A. Askren, Chairman, President and Chief Executive Officer. HNI Corporation is a NYSE traded company providing products and solutions for the home and workplace environments.HNI Corporation is the second largest office furniture manufacturer in the world and is also the nation’s leading manufacturer and marketer of gas- and wood-burning fireplaces.The Corporation’s strong brands, including HON®, Allsteel®, Gunlocke®, Paoli®, Maxon®, Lamex®, Heatilator®, Heat & GloTM, and Quadra-Fire®,have leading positions in their markets.HNI Corporation is committed to maintaining its long-standing corporate values of integrity, financial soundness and a culture of service and responsiveness.By doing so, in 2007 the Corporation was recognized by Fortune Magazine as one of America’s Most Admired Companies.In 2007, the Corporation was recognized by
